Order unanimously affirmed, without costs. Memorandum: Defendant appeals from an order of Special Term, Erie County, which directed defendant to. pay $350 per week temporary alimony to plaintiff wife, $200 per week support for the four children of the marriage and an additional sum for counsel fees. A husband’s obligations of support are determined by familiar standards set forth in statute and case law (Domestic Relations Law, §§ 236, 237; Kover v. Kover, 29 N Y 2d 408). The remedy for any seeming inequity based upon conflicting affidavits is a speedy trial where the facts may be developed and the rights of the parties determined. (De Gasper v. De Gasper, 31 A D 2d 886; Orenstein v. Orenstein, 24 A D 2d 753.) It is regrettable that more than six months have elapsed since the order herein. Appellant could have had this matter finally determined if he had sought a trial of the issues rather than to have appealed from the order granting temporary relief. The parties should forthwith make every effort to have this case tried and we grant them a trial preference in order to eliminate further delay. We have been informed that both parties seek examinations before trial. These pretrial examinations should go forward immediately in order to eliminate delay. (Appeal from order of Erie Special Term granting temporary alimony and counsel fees.) Present — Goldman, P. J., Del Veechio, Witmer, Simons and Henry, JJ.